Citation Nr: 9913844	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

Following a hearing before a member of the Board of Veterans' 
Appeals (Board) in February 1999, the veteran submitted 
additional evidence consisting of a statement from his 
spouse, his own statement, and Department of Veterans Affairs 
(VA) hospital records dated in December 1998.  The veteran 
also submitted a statement waiving Regional Office (RO) 
consideration of this additional evidence.  Accordingly, the 
evidence has been considered by the Board in this decision.



FINDINGS OF FACT

The veteran's PTSD is manifested by suicidal thoughts, 
difficulty speaking and communicating with others, memory 
loss, confusion, irritability, social and occupational 
isolation, lack of affection for his spouse and children, 
reported hallucinations and voices, reliability upon his 
spouse for assistance in some aspects of daily living, and a 
change in personal hygiene habits.



CONCLUSION OF LAW

An evaluation of 70 percent is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received 
numerous awards and commendations, including the Meritorous 
Unit Commendation, the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Battle Efficiency Competition Award.

The veteran submitted his initial claim for service 
connection for PTSD in September 1997.  

Relevant private clinical records dated from February 1997 to 
October 1997 reflect complaints of lack of energy, decreased 
interest, crying, and irritability.  An assessment of 
depression and treatment with medication were noted.  

Private psychiatric records dated in September 1997 reflect 
the veteran's report of stressors while serving in Vietnam.  
The veteran also reported that he did not like to think about 
Vietnam or go to memorials, and he became uneasy when he saw 
someone in uniform.  The veteran also reported difficulty 
with his memory, a lack of friends and social interaction, 
lack of interest in intimacy, and having had feelings that 
his life did not have meaning and would not last long.

Upon VA PTSD examination dated in February 1998, the veteran 
reported a suicide attempt in October 1997, and suicidal 
thoughts in November and December 1997.  The veteran reported 
being hospitalized for three days in October 1997.  The 
veteran's mood was noted as depressed and his affect was 
noted as restricted.  Speech and eye contact were noted as 
normal and appropriate.  The veteran's thoughts were noted as 
obsessional with preoccupation with his deterioration in his 
emotional functioning.  The veteran denied suicidal and 
homicidal ideation.  The veteran reported flashbacks and 
dreams about Vietnam.  The veteran also reported avoiding 
movies about Vietnam, memory difficulties, social interaction 
difficulties, and lack of interest in intimacy.  The veteran 
further reported difficulty sleeping, lack of patience and 
concentration, and being very alert of others around him and 
their actions.  An impression of major recurrent depressive 
disorder and PTSD was noted.  A Global Assessment of 
Functioning (GAF) score of 60, indicative of moderate 
symptoms, was noted.  

In a February 1998 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.  

In May 1998, the veteran submitted a notice of disagreement 
as to the 30 percent disability evaluation.  The veteran 
reported feeling numb regardless of the situation, difficulty 
in speaking, lack of concentration, and difficulty 
understanding complex commands.  The veteran also reported 
memory difficulties and becoming lost during routine trips.  
The veteran reported a lack of motivation and avoidance of 
others as well as thoughts of suicide.  The veteran reported 
his condition was interfering with his work.  

In an October 1998 statement, the veteran's spouse stated 
that she had been married to the veteran for almost 19 years.  
She reported the veteran's affect did not change with his 
emotions, his voice reflected no emotion, and he had 
difficulty expressing his thoughts because his tongue seemed 
to get tangled up.  The veteran's spouse also stated the 
veteran had difficulty understanding statements and 
communicating with others.  She stated she had to accompany 
him to his doctor appointments in order to make sure that 
instructions came home accurately.  She reported the veteran 
suffered from memory loss and confusion in that he went to 
the wrong doctor's office for an appointment even after being 
reminded of the correct doctor, and he confused the hour of 
an appointment that had been at the same time for months.  
The veteran's spouse also reported the veteran had a lack of 
motivation, lack of affection, and avoidance of people, 
including his children.  She reported the veteran became 
easily frustrated and occasionally told her he had thoughts 
of suicide.  The veteran's spouse stated that the veteran's 
personal hygiene had declined from daily bathing to skipping 
a day or two in between baths.  She reported the veteran was 
able to work, but with decreased efficiency.  

In his October 1998 substantive appeal, the veteran 
reiterated the problems and deficiencies outlined by his 
spouse.

VA hospital records dated from December 1, 1998 to December 
21, 1998 reflect the veteran was experiencing increased 
feelings of hopelessness and worthlessness, increased sleep, 
decreased appetite, decreased energy level, and intrusive 
suicidal thoughts with plans to cut his arms, legs, and 
abdomen with a knife.  The records further reflect the 
veteran was originally placed on a 72-hour hold, which was 
later extended to a 14-day hold.  The veteran reported 
hearing voices telling him to kill and be killed.  The 
veteran was treated with medication.  A relevant impression 
of recurrent major depressive disorder and a history of PTSD 
was noted.  It was noted that at the time of discharge the 
veteran was not suicidal or homicidal, and he had improved 
significantly.  A GAF score of 25 was noted.  

The veteran and his spouse testified at his hearing before a 
member of the Board in February 1999.  The veteran testified 
that he was hospitalized in December 1998 because he was 
suicidal.  (Transcript, page 4).  The veteran testified he 
took medication on a daily basis and he did not know if he 
could function without the medication.  The veteran testified 
that he was close to only one other teacher at work, he did 
not go into the staff room to eat lunch, he sometimes locked 
himself in his room, he did not have any close friends or 
socialize, and that his relationship with his children was 
rough because he was easily frustrated.  (Transcript, pages 
5, 13).  The veteran testified that he usually hid in the 
bedroom when there was a problem with his children.  
(Transcript, pages 5, 6).  The veteran testified that he was 
nervous all of the time, and experienced flashbacks or 
intrusive thoughts about Vietnam, although the medication had 
made them stop.  (Transcript, page 7).  The veteran's spouse 
testified that their relationship was strained because of the 
veteran's lack of affection.  She testified that she acts as 
a buffer between him and the children, and she has to handle 
all of the bills and finances.  (Transcript, page 7).  She 
testified that the veteran had become more reclusive and was 
easily frustrated.  (Transcript, page 8).  The veteran's 
spouse testified the veteran needed more and more assistance 
with simple things such as calling for a doctor's 
appointment.  (Transcript, page 9).  The veteran testified to 
having both short-term and long-term memory problems.  
(Transcript, page 10).  

In a February 1999 statement, the veteran's wife stated that 
she had seen a steady decline in the veteran's functioning in 
the past year and even since the past October.  She stated 
the veteran's thinking and reasoning were affected to the 
extent that he had to rely on her for a great deal of 
assistance.  She also stated the veteran had difficulty 
expressing himself verbally and articulating his words.  The 
veteran's spouse testified that she and their children 
prepared spelling lists or written instructions for the 
veteran's students, and edited and typed letters to the 
parents.  She reported the veteran was easily irritated and 
cross with their children, and the veteran had a lack of 
affection.  The veteran's spouse also reported that although 
she did not believe he would harm their children, she feared 
for the veteran's safety.  

In a February 1999 statement, the veteran stated he had no 
friends, and outside of his immediate family he did not like 
to meet new people and had minimal contact with others.  The 
veteran stated he rarely called his brother who only lived 45 
minutes away and he often avoided family gatherings.  He 
stated he avoided social interaction with neighbors and 
friends of his spouse.  The veteran also stated he did not 
answer the telephone or the doorbell.  He spent much of his 
time at home alone in his bedroom and with the windows 
covered.  The veteran also stated that the chatter and 
bickering of his children irritated him and he reacted 
angrily, and that he showed very little spontaneous affection 
to his wife and none to his children.  The veteran stated he 
was emotionally numb most of the time and he was unable to 
support his wife emotionally.  The veteran also stated he had 
difficulty remembering things, and his work quality and 
productivity had decreased.  The veteran reported hearing 
voices and hallucinations as well as thoughts of suicide.  
The veteran also reported a lack of motivation and energy, 
checking and rechecking doors to make sure they were locked, 
and driving back to the school to make sure his classroom 
door was locked.  Finally, the veteran reported language 
difficulties in that when he tried to speak only gibberish 
came out, and that happened on a daily basis.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. § § 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  Under the current 
rating criteria, a 30 percent evaluation is warranted for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson  at 126.

Analysis

The Board concludes an evaluation in excess of 30 percent is 
warranted.  The Board finds credible evidence has been 
presented which reflects the veteran's PTSD is currently 
manifested by suicidal thoughts, difficulty speaking and 
communicating with others, memory loss, confusion, 
irritability, social and occupational isolation, lack of 
affection for his spouse and children, reported 
hallucinations and voices, reliability upon his spouse for 
assistance in some aspects of daily living, and a change in 
personal hygiene habits.  

VA hospital records dated in December 1998 reflect suicidal 
thoughts, feelings of hopelessness and worthless, and 
hallucinations.  A GAF score of 25 was assessed.  Although it 
was also noted at the time of discharge that the veteran had 
improved significantly and was no longer experiencing 
suicidal or homicidal thoughts.  Additionally, the veteran's 
spouse has reported that the veteran suffers from memory loss 
and confusion in that he went to the wrong doctor's office 
after being reminded of the correct doctor, and he confused 
the hour of an appointment which had been at the same time 
for months.  The veteran's spouse reported the veteran has 
difficulty speaking because his tongue seemed to get tangled 
up and he has difficulty understanding statements of others.  
She reported that she has to accompany the veteran to his 
doctor's appointments in order to make sure that instructions 
came home accurately.  She also reported the veteran avoided 
contact with others, including his children.  The veteran's 
spouse reported the veteran was easily irritated and his 
personal hygiene had declined from daily bathing to skipping 
a day or two in between baths.  She also reported the veteran 
was able to work, but with decreased efficiency in that she 
and the children had to make spelling lists, write out 
instructions for the children, and prepare letters for 
parents.  

The Board finds these symptoms more nearly approximate the 70 
percent schedular criteria in that they demonstrate 
occupational and social impairment with deficiencies in work, 
family relations, judgment, thinking, and mood due to 
symptoms of suicidal ideation, intermittently illogical or 
obscure speech, depression affecting his ability to function 
independently, appropriately and effectively, neglect of 
personal hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The record is silent for symptoms 
of grossly inappropriate behavior, persistent danger of 
hurting himself or others, and memory loss for names of close 
relatives, own occupation, or own name.  

Finally, the Board notes that it has considered all of the 
evidence of record.  A disability evaluation in excess of 70 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) recent decision 
in Fenderson.  As the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, the Board has 
determined that none of the evidence of record supports an 
evaluation higher than that assigned, at any point within the 
appeal.  Accordingly, no prejudice has resulted herein.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the governing regulations applicable to the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

